Citation Nr: 1813699	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for PTSD.  

Although the Veteran phrased his claim as service connection for PTSD, a review of the record shows that multiple acquired psychiatric disorders have been diagnosed during the appeal period.  To adequately reflect the claim, the Board has recharacterized the issue as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In November 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's acquired psychiatric disorder was related to his military service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  Service Connection

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The evidentiary record contains diagnoses of major depressive disorder and PTSD conforming to DSM-5.  See April 2016 Dr. K.W. medical opinion.  However, three years prior, a contracted VA examiner determined that the Veteran did not have a PTSD diagnosis that conforms to DSM-IV criteria; nevertheless, as DSM-IV is outdated, such an opinion is irrelevant and does not contradict Dr. K.W. or Dr. P.J.W.'s opinions.  See, e.g., April 2016 Dr. P.J.W. medical treatment record.  Thus, the Veteran has an acquired psychiatric disorder for VA purposes.

The Veteran's stressors derive from his work on the flight deck of an aircraft carrier.  See November 2017 Board hearing transcript.  There, he witnessed several plane crashes and wounded soldiers transferred onto the carrier.  Id.  The ship's deck logs confirmed the Veteran's account.  As such, the second Shedden element is met.   

Three medical opinions, two from the Veteran's medical professionals and one from his wife (a registered nurse with a history of psychiatric nursing) linked his in-service stressor to his acquired psychiatric disorder.  Dr. P.J.W. opined that the Veteran qualifies for a diagnosis of PTSD, "chronic, related to military trauma."  See April 2016 Dr. P.J.W. medical opinion.  Further, Dr. K.W., after reviewing the Veteran's deck logs and medical record, opined that the Veteran's behavioral issues exhibited in service and stressors were linked to his current acquired psychiatric disorder.  See April 2016 Dr. P.J.W. medical opinion.  Finally, the Veteran's wife, a registered nurse with a history of psychiatric nursing, echoed Dr. P.J.W. and Dr. K.W.'s sentiments.  See November 2017 Board hearing transcript.     




As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is expert evidence of record establishing a link between the Veteran's acquired psychiatric disorder and his in-service stressor.  Accordingly, the Board grants service connection for an acquired psychiatric disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


